DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant’s Amendment and Response to Non-Final Office Action, filed 06/01/2022, has been entered. 

     Claims 31-33, 36-38, 42, 43, 46, 56-65 are pending and under consideration.

      Claims 1-30, 34, 35, 39-41, 44, 45 and 47-55 have been canceled previously

3.  The text of those sections of Title 35 USC not included in this Action can be found in a prior Office Action. 

    This Office Action will be in response to applicant's arguments, filed 06/01/2022.
 
    The rejection of record can be found in previous the Office Action, mailed 03/01/2022.  

4.  Claims 31-33, 36-38, 42-43, 46 and 56-65 stand rejected under the judicially created doctrine of non-statutory-type double patenting as being unpatentable 
     over claims 1-21 of U.S. Patent No. 9,587,030 (1449; #19),
     over claims 1-30 of U.S. Patent No. 9,512,229 (1449; #18), 
     over claims 1-30 of U.S. Patent No. 9,434,785 (1449; #17), 
     over claims 1-27 of U.S. Patent No. 9,139,653 (1449; #13),
     over claims 1-29 of U.S. Patent No. 9,868,790 (1449),21
     over claims 1-19 of U.S. Patent No. 9,868,789 (1449); #20, and
     over claims 1-13 of U.S. Patent No. 10,654,935 (1449; #22) 
     and in further view of Lugovsky et al. (US 2014/0161794) for the reasons of record / herein.

      The following of record is reiterated herein for clarity and convenience.

    Lugovskoy teach Anti-VLA-4 Antibodies, including treating diseases and disorders with antibodies (e.g. anti-VLA-4 antibodies (e.g., see paragraphs [0034]-[0042], [0045]-[0046], [0123]-[0148]),
     including administrations by any appropriate methods, including subcutaneously, intramuscularly, parenteral, intravenously (see paragraphs [0041], [0088]-[0122]),
     including injections devices (see paragraphs [0107], [0116]),
     where treating refers to administering a therapy in an amount manner and/or modes effective to improve condition, parameters (see paragraphs [0036], [0067]).

       In turn, injection devices were well known and practiced in administrating therapeutic effective amounts of antibodies of interest, including parenteral, intravenous, intramuscular and subcutaneous administration based upon the needs of the patient, the nature of the disease or disorders and the nature of the therapeutic regimen at the time the invention was filed

    The instant and copending claims are drawn to the same anti-OX40L antibodies and/or the use of the same-OX40L antibodies in methods of treating.
    The cited U.S. Patents herein as well as the cited pending USSNs cited below have terminal 
disclaimers over the same U.S. Patents / pending USSNs. 
    The instant and copending claims anticipate or render obvious one another over the same or nearly the same anti-OX40L antibodies and their use.

    The CAFC has ruled that "[T]he protection afforded by Section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications. Pfizer Inc. v. Teva Pharmaceuticals Inc., 518 F.3d 1353, 1362, 86
USPQ2d 1001, 1007-1008 (Fed. Cir. 2008).
     If the application are related as CON or CIP, that does not prevent a double patenting rejection.
    See MPEP 804.01 (first paragraph), Pfizer Inc. v Teva Pharmaceuticals USA Inc., (518 F.3d 1635) and Amgen Inc. v. Hoffman-LaRoche Ltd., 580F.3d 1340, Fed. Cir., 2009)

    Note that the instant and priority applications are continuations or continuations-in-part of one another.

5. Claims 31-33, 36-38, 42-43, 46 and 56-65 are provisionally rejected under the judicially created doctrine of non-statutory double patenting as being unpatentable 
     over claims 31-33 and 42-48 of USSN 17/115,021
     in further view of Lugovsky et al. (US 2014/0161794)
     and in further view of Verdonck (US 2013/0018175) and Endl et al. (US 2010/0166740) as it applies to USSN 17/115,021 as well.

    Under consideration of the abandonment of USSN 15/333,517,
    the non-statutory double rejection over USSN 15/333,517 has been rendered moot 

     Applicant’s arguments, filed 06/01/2022, have been fully considered but have not been found convincing for the reasons of record.

      The following of record is reiterated herein for clarity and convenience.

    Lugovskoy teach Anti-VLA-4 Antibodies, including treating diseases and disorders with antibodies (e.g. anti-VLA-4 antibodies (e.g., see paragraphs [0034]- [0042], [0045]-[0046] , [0123[-[0148]),
     including administrations by any appropriate methods, including subcutaneously, intramuscularly, parenteral, intravenously (see paragraphs [0041], [0088]-[0122]),
     including injections devices (see paragraphs [0107], [0116]),
     where treating refers to administering a therapy in an amount manner and/or modes effective to improve condition, parameters (see paragraphs [0036], [0067]).
       In turn, injection devices were well known and practiced in administrating therapeutic effective amounts of antibodies of interest, including parenteral, intravenous, intramuscular and subcutaneous administration based upon the needs of the patient, the nature of the disease or disorders and the nature of the therapeutic regimen at the time the invention was filed

    The cited U.S. Patents herein as well as the cited pending USSNs cited below have terminal 
disclaimers over the same U.S. Patents / pending USSNs. 

    The instant and copending claims anticipate or render obvious one another over the same or nearly the same anti-OX40L antibodies and their use.

     With respect to USSN 17/115,021 (‘021) in view of Verdonck (US 2013/0018175) and Endl et al. (US 2010/0166740),
     the claims in the ‘021 application are drawn to nucleic acids which encode the antibodies to be used in the present methods, as well as methods of making such antibodies recombinantly.  However, the ‘021 application does not claim methods of treating disease as presently claimed.  However, the teachings of Verdonck (US 2013/0018175) and Endl et al. (US 2010/0166740) render obvious nucleic acids encoding anti-OX40L antibodies and methods producing anti-OX40L antibodies via nucleic acids. 
     Verdonck et al. (US 2013/0018175) teach anti-OX40L antibodies (e.g., [0009]-[0193]-[0195], [0257]-[0702]), including pharmaceutical compositions ([0076]-[0134], [0159]-[0173]),
     including teach anti-inflammatory anti-OX40L antibodies that blocks OX40/OX40L interactions (e.g., see paragraph [0076]),
     including their role in treating in various diseases (e.g., arthritis, GVHD, autoimmune) (e.g., [0004], [0011], [0044], [0045], [0137]-[0144], [0748]-[1143]),
     including nucleic acids encoding antibodies and the production of antibodies (e.g., see paragraphs [0194]-[0195], [0204]-[0234], [0703]-[0756])
     (see entire document, including Abstract, Drawings, Field of the Invention, Background, Summary of the Invention, Brief Description of the Drawings, Description of the Sequence Listing, detailed Description of the Invention, Examples, Claims).

     Also, Endl et al. (US 2010/0166740) teach anti-OX40L antibodies , including pharmaceutical compositions [0076]-[0134], [0159]-[0173], including anti-inflammatory anti-OX40L antibodies that block OX40/OX40L interactions (e.g., see paragraph [0076]),
     including their role in treating in various diseases (e.g., arthritis, GVHD, autoimmune) (e.g., [0004], [0011], [0044], [0045], [0137]-[0144]),
     including nucleic acids encoding antibodies and the production of antibodies (e.g., see paragraphs [0126]-[0165]).
      (see entire document, including Abstract, Drawings, Field of the Invention, Background , Summary of the Invention, Brief Description of the Drawings, Description of the Sequence Listing, detailed Description of the Invention, Examples, Claims)
Therefore it would have been obvious to a person of ordinary skill in the art to modify the invention claimed in ‘021 by administering the antibodies encoded by nucleic acids in claims 34-40, 49-56, 58-60, which are also produced by the methods in claims 41, 57, and 61.
 
     This is a provisional nonstatutory double patenting rejection.

      It is noted that instant USSN 15/661,658 is not an application filed as a result of a restriction.  No requirement for restriction was issued in this application, and the prohibition against using certain later-filed applications as the basis for a double patenting rejection does not apply here. 

     The change of status of USSN 17/115,021 from CON to DIV, filed 08/30/2021, is acknowledged.  
    As noted above, it is noted that instant USSN 15/661,658 is not an application filed as a result of a restriction, and no restriction requirement was issued in this application.  In turn, there is no 121 shield for USSN 17/115,021.

     Also, note that the CAFC has ruled that "[T]he protection afforded by Section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications. Pfizer Inc. v. Teva Pharmaceuticals Inc., 518 F.3d 1353, 1362, 86
USPQ2d 1001, 1007-1008 (Fed. Cir. 2008). 

     One goes by the information in the instant application (ADS and filing receipt).
      While the parent USSN 17/115,021 indicates that that case is a DIV of USSN 16/188,541, such information has not been made in the instant application USSN 17/390,413.
     Applicant can consider addressing priority with changes to an ADS and/or petitions to see the safe harbor provision provided by 35 USC 121.

    To the extent applicant is considering arguing that the Restriction / Election of Species set forth in parent / priority USSN 17/115,021 and USSN 16/188,541 precludes an NSDP rejection,
     it is noted that the instant application is claimed as a continuation, NOT a divisional, of that parent application, 
     If the application are related as CON or CIP, that does not prevent a double patenting rejection.
    See MPEP 804.01 (first paragraph), Pfizer Inc. v Teva Pharmaceuticals USA Inc., (518 F.3d 1635) and Amgen Inc. v. Hoffman-LaRoche Ltd., 580F.3d 1340, Fed. Cir., 2009.



     With respect to USSN 17/115,021,
      in light of the status of the instant application as a CON / continuation of prior USSNs in the chain of priority USSNs and U.S. Patents, 
     the double patenting has been set forth.

     Applicant may considered submitting an updated ADS showing a new relationship (CON versus DIV) and request a new Filing Receipt to address double patenting with respect to copending USSN 17/115,021 to clarify the status and relationship of relevant USSNs

    The instant and copending claims of the cited USSNs are drawn to the same or nearly the same anti-OX40L antibodies and/or methods of treating with the same anti-OX40L antibodies.
    The instant and copending claims anticipate or render obvious one another over the same or nearly the same anti-OX40L antibodies and their use.

    The CAFC has ruled that "[T]he protection afforded by Section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications. Pfizer Inc. v. Teva Pharmaceuticals Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008).

    The instant and priority applications are continuations.

     Note that terminal disclaimers have been filed in related USSNs, now U.S. Patents indicated previously / below herein.

6.  Applicant’s arguments, filed 06/01/2022, have been fully considered but have not been found convincing for the reasons of record and addressed herein, 
     with the proviso that the previous non-statutory double patenting rejections have been withdrawn to 
     claims of Patent No. 10,669,342 and 
     claims of U.S. Patent No. 9,234,043.

     A.  U.S. Patent No. 9,139,653 

       Applicant’s remarks, filed 06/01/2022, have been fully considered but have not been found convincing for the reasons of record.

    Applicant traverses the double patenting rejection over U.S. Patent No. 9,139,653 and might file a terminal disclaimer upon resolution of the remaining rejections. 

       The non-statutory double rejection is maintained. 

     B. U.S. Patent Nos. 9,587,030; 10,654,935; 9,512,229; 9,868,789; 9,868,790; and 9,434,785 

     Applicant’s remarks, filed 06/01/2022, have been fully considered but have not been found convincing for the reasons of record/ herein.

     Applicant respectfully submits that the present claims are patentably distinct over the claims of U.S. Patent Nos. 9,587,030; 10,654,935; 9,512,229; 9,868,789; 9,868,790; and 9,434,785. 
     The present claims are directed to "an injection device comprising a pharmaceutical composition." Furthermore, the issued claims of the cited patents are directed to methods of treatment. 


     Applicant respectfully submits that in Priority Application No. 16/188,541, a Restriction Requirement was issued that restricted the claims into Groups I-III. Group I was directed to antibodies and compositions and was determined to be distinct from Group II directed to methods of treatment using antibodies. The present claims are directed to antibodies and compositions restricted as Group I in Priority Application No. 16/188,541. Thus, the present claims are patentably distinct over the claims of the cited patents directed to methods of treatment that fall under Group II (versus Group in the Remarks on page 7) as restricted in the priority application. Accordingly, the subject claims, which recite antibody compositions of Group I, are patentably distinct under the Safe Harbor Provision of 35 U.S.C. § 121. Therefore, Applicant requests that these rejections be reconsidered and withdrawn. 

     As set forth on page 2 of the Office Action, mailed 07/01/2020 in the prosecution of USSN 16/188,541 (‘541), the restriction between Group I, drawn to antibody products and Group II, drawn to methods of treatment, was vacated. 
     Claim 39, drawn to methods of treatment, was examined during the prosecution of the ‘541 application. 

    Thus, the shield against double patent provided by 35 USC 121 does not apply in the present fact pattern.

    Thus in order to clarify the record, particularly with respect to whether or not the shield against double patenting applies to the present application, the examiner recommends that applicant submit an amended ADS and request for corrected filing receipt in the present application. 

     Such an amended ADS should indicate the proper relationship between the parent cases, namely that 17/115021 is a DIV of 16/188,541.

     C. U.S. Patent Nos. 10,669,342 and 9,234,043 
    
     Upon reconsideration of applicant’s arguments, filed 06/01/2022, and a review of sequence search results,
     the issued US Patent 10,669,342 does not claim either SEQ ID NO:36 or 42 as in present claim 1, and, in turn, the claims of the '342 patent do not anticipate or render obvious the presently-examined claims, and the double patenting rejection is withdrawn;
     the issued US Patent No. 9,234,043 does not claim either SEQ ID NO:66 or 80 as in present claim 1, element a) and, in turn, the claims of the '043 patent do not anticipate or render obvious the presently-examined claims, and the double patenting rejection is withdrawn;

    D)  Provisional Nonstatutory Double Patenting 

     U.S. Patent Application Serial No. 15/333,517 

     Upon reconsideration of applicant’s remarks, filed 06/01/2022, that on May 2022, a Notice of Abandonment was mailed in U.S. Application No. 15/333,517,
     it is noted that this non-statutory double rejection has been rendered moot. 




     U.S. Application Serial No. 17/115,021
 
     Claims 31-33, 36-38, 42, 43, 46, and 56-65 are provisionally rejected on the ground of nonstatutory double patenting, as allegedly being unpatentable over claims 1, 3, 5-9, 12, 13, 15, 17-22, 24, and 27-30 of copending Application No. 15/333,517 and claims 31-33 and 42-48 of copending Application No. 17/115,021 in further view of Lugovsky, Verdonck (U.S. Patent Application Publication No. 2013/0018175; Assigned to Ablynx N.V.) and Endl et al. (U.S. Patent Application Publication No. 2010/0166740; Assigned to Roche Palo Alto LLC.) 848949626v1 

     Applicant’s remarks, filed 06/01/2022, have been fully considered but have not been found convincing for the reasons of record / herein.

     Applicant respectfully submits that the present claims are patentably distinct over the claims of U.S. Application No. 17/115,021. The present claims are directed to "an injection device comprising a pharmaceutical composition." Furthermore, the pending claims of U.S. Application No. 17/115,021 are directed to nucleic acids encoding antibodies. 
     Applicant respectfully submits that in Priority Application No. 16/188,541, a Restriction Requirement was issued that restricted the pending claims into Groups I-III. Group I was directed to antibodies and compositions and was determined to be distinct from Group III directed to nucleic acids encoding antibodies. Furthermore, the present claims are directed to antibodies and compositions restricted as Group I in Priority Application No. 16/188,541.    
     Thus, the present claims are patentably distinct over the claims of U.S. Application No. 17/115,021 directed to nucleic acids encoding antibodies that fall under Group III as restricted in the Priority Application. 
     Additionally, U.S. Application No. 17/115,021 is a divisional of Priority Application No. 16/188,541 and with reference to the Examiner Interview summary, Applicant respectfully submits that Examiners Gambel and Kolker acknowledge that U.S. Application No. 17/115,021 is entitled to proper divisional status. 

     In addition, the examiner notes that the filing receipt for the present application, USSN 17/390,413, is a CON of USSN 17/115,021. 
     The filing receipt also indicates that 17/115,021 is a CON of 16/188,541. 
     However, 17/115,021 was filed as a DIV of 16/188,541.

     Applicant is invited to clarify the filing receipts /ADSs for the relevant applications.

7.  No claim allowed.

     As indicated previously upon a review of the prosecution of the priority and related USSNs and U.S. Patents and due the polymorphism of antibodies,
      the claimed anti-OX40L antibodies are free of the prior art.

8. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
June 9, 2022